Citation Nr: 0410273	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating determination of the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office (RO).  
In October 2003, the Board granted service connection for 
bilateral hearing loss disability and remanded the case to the RO 
to have it address the matter of service connection for tinnitus, 
including in light of the grant of service connection for 
bilateral hearing loss disability.  


FINDINGS OF FACT

1.  Tinnitus was not manifest in service or within one year of 
service discharge.  

2.  Tinnitus is unrelated to service and it is unrelated to the 
veteran's service-connected bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.3.303, 3.304 (2003).

2.  Tinnitus is not proximately due to or the result of a service-
connected disability disease or injury.  38 C.F.R. § 3.310(a) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the pendency 
of the appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[now codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  This 
law eliminates the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a claim that 
is not well grounded), withdrawn sub nom. Morton v. Gober, 14 
Vet.App. 174 (2000) (per curiam order).  The new law also includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which information 
and evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159.  The record shows that VA has met its duties.  The veteran 
was notified of evidence and information needed to substantiate 
and complete his claim and who had what duties in numerous items 
of correspondence including the June 2003 VCAA letter to him.  The 
VCAA letter advised him what evidence had been received, what 
evidence VA was responsible for obtaining, what VA was doing, and 
that VA would not request any additional evidence unless he 
identified it.  He was told what information was necessary to 
establish entitlement, and he was given VA Forms 21-4142 in case 
he wanted VA to obtain additional private medical records in 
support of his claim.  He was told that he must give VA enough 
information about records so it could request them.  He was told 
to please send what VA needed.  He was advised that it was his 
responsibility to make sure that VA received all requested records 
that are not in the possession of a Federal department or agency.  
He was told to submit it within 30 days and that it must be 
received within one year from the date of the letter or else no 
back benefits were payable.  He was told how he could contact VA.  
This notice predated the January 2004 rating decision which 
constitutes an amended initial rating decision.  Additionally, the 
veteran had been notified in conjunction with a back disorder 
claim in November 2001 of what VA would do and what he had to do.  

The Board concludes that the discussions in the correspondence 
sent to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2003).  
VA and private medical records and VA examinations have been 
requested and obtained.  Reasonable attempts were made to obtain 
identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 38 C.F.R. §§ 3.103, 
3.159 and 3.326(a) and no further action is necessary.  VA's 
duties have been fulfilled.

Analysis

The veteran's WD AGO Form 53-55 combined with his WD AGO Form 100 
indicate that he served with the Army's Service Battery, 31st 
Field Artillery Battalion, as a Battalion Ammunition Sergeant 505 
for 5 months, and that he was in 4 campaigns.  As a Battalion 
Ammunition Sergeant 505, he supervised the work of about 100 men, 
taking care of ammunition for a battalion.  He allotted ammunition 
to various batteries and kept records of rounds fired in an 
engagement.  He was responsible for transporting ammunition to 
weapons.

The few service medical records which are contained in his claims 
folder have char marks on them indicating that they were burned.  
On service discharge examination in December 1945, the veteran's 
neurological diagnosis was normal.  There were no ear 
abnormalities.  Hearing was 15/15 per whispered voice testing.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect to 
combat veterans, "The Secretary shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the contrary."

In this case, the veteran states that he was exposed to loud 
noises repeatedly from Howitzer 105 and Howitzer 155 field 
artillery during service.  He states that he was responsible for 
transporting the ammunition to the four batteries of the 7th 
Infantry Division, and that he was constantly surrounded by 
gunfire.  His service personnel records show that he was a 
Battalion Ammunition Sergeant 505.  The Board accepts his 
statements as satisfactory evidence of in-service noise exposure.  
38 U.S.C.A. § 1154(b).  The statements are consistent with the 
circumstances, conditions and hardships of the veteran's combat 
service.

Service connection may be granted when it is shown that there is 
disability present which was the result of disease or injury which 
was incurred or aggravated in wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 and 3.304 (2003). 

VA dermatology treatment is shown in March 1950.

An undated letter from a private audiologist states that it is as 
likely as not that the veteran's World War II combat exposure 
affected the veteran's hearing.

Tinnitus was first reported by the veteran's representative in 
September 2002.  

On VA examination in March 2003, the veteran reported a humming 
which would come and go.  The VA physician noted that the veteran 
reported in-service machine gun fire, large gun fire, and 150 
Howitzer fire.  The VA physician also noted that after service, 
the veteran had been a sewing machine operator for dress jackets 
for 5 to 10 years and was around some noise during that time.  He 
had done work in sheet metal for approximately 30 years, and had 
been around noisy stamping systems and punch presses.  The VA 
physician noted that on audiology test in December 2002, the 
veteran had a mild to severe down-sloping sensorineural hearing 
loss in both ears, and that the audiology report had noted that a 
whisper test on service discharge examination in December 1945 was 
unremarkable.  The VA physician noted that the veteran had a very 
mild intermittent tinnitus which was like a humming and which did 
not interfere with his daily activities.  After reviewing the 
veteran's past medical history and his audiogram, the VA physician 
opined that the veteran's tinnitus was multifactorial in origin, 
including presbycusis and probably noise induced as well.  
However, most of the veteran's noise was post military in nature.  
It was highly unlikely that the veteran's tinnitus was secondary 
to military noise.  

A handwritten note dated in April 2003 from the VA physician who 
examined the veteran in March 2003 notes that he understood that 
the veteran's claim was based on hearing loss and tinnitus.  He 
noted that the veteran had some military noise exposure 60 years 
beforehand, and considerable civilian noise since then.  He opined 
that in view of the normal discharge hearing test, and the recent 
onset of symptoms, it was unlikely that the veteran's tinnitus was 
primarily the result of service.  

The veteran has not alleged that he had tinnitus in service, or 
that he has had it continually since then.  He has claimed service 
connection for it.  Tinnitus was first reported in September 2002.  

One opinion that the VA physician who reviewed the veteran's 
history and examined him in March 2003 made was that it was highly 
unlikely that the veteran's tinnitus was secondary to military 
noise.  This constitutes negative evidence.  Another opinion that 
the VA physician who reviewed the veteran's history and examined 
him in March 2003 made was that it was unlikely that the veteran's 
tinnitus was primarily the result of service.  Read literally, 
that opinion is not an opinion that any tinnitus was incurred in 
service.

At this time, there is evidence of noise exposure in service.  
However, there is no lay or medical evidence of tinnitus during 
service; there is no competent evidence relating tinnitus to any 
incident of service and there is no competent evidence linking any 
degree of tinnitus to a service-connected disease or injury.  
Rather, the examiner linked tinnitus to presbycusis and non-
military noise.  In light of the above, the claim must be denied.  

The preponderance of the evidence is in against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for tinnitus is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



